                                                                                               C/M

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
ANISHA MOORE,                                              :
                                                           : MEMORANDUM DECISION AND
                                     Plaintiff,            : ORDER
                                                           :
                        - against -                        : 19-cv-5305 (BMC)
                                                           :
COMMISSIOENR OF SOCIAL SECURITY, :
                                                           :
                                     Defendant.            :
                                                           :
                                                           :
                                                           :
                                                           :
----------------------------------------------------------- X
COGAN, District Judge.

       Plaintiff Anisha Moore brings this pro se action naming the Commissioner of Social

Security as the only defendant. The Court grants plaintiff’s request to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915. The complaint is hereby dismissed, but plaintiff is granted 20

days’ leave to amend the complaint.

                                        BACKGROUND

       The complaint is filed on a form complaint for social security appeals, but plaintiff does

not allege that she received a final decision from the Social Security Administration. Rather, she

states that she requested a hearing, but was denied. She does not explain why she requested a

hearing or what it was about. She answers “unknown” to the date she requested a hearing, the

date the ALJ denied her claim, the date the Appeals Council affirmed the ALJ’s denial, and the

date that she received the Appeals Council’s letter informing her of its affirmance.
       Plaintiff further alleges that “every time” she goes to 1510 Hyland Boulevard (which a

google search suggests is a Social Security office), “they claim I’m on Homeland Security.” She

asks this Court to take her “off of Homeland Security as soon as possible.”

                                           DISCUSSION

       Federal courts are required to give extra consideration to litigants who are not attorneys

and are representing themselves. In reading a pro se complaint, the court must look for the

strongest arguments it suggests. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). If this liberal

reading of the complaint “gives any indication that a valid claim might be stated,” the court must

give the plaintiff an opportunity to amend the complaint. Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000) (internal citations omitted). At the beginning of the civil action, the court must

assume that “all well-pleaded, nonconclusory factual allegations” in the complaint are true.

Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 124 (2d Cir. 2010) (citing Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009)). However, the complaint must include sufficient facts to state a

plausible claim for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Pursuant to the in forma pauperis statute, a district court must dismiss a case if the court

determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B).

       In this case, plaintiff fails to state a claim for relief for each of her possible causes of

action. Moreover, plaintiff has not even alleged sufficient facts to show that the Court can

maintain jurisdiction over the action. For the Social Security appeal, plaintiff has not confirmed

that she had previously received a hearing with an Administrative Law Judge or that, upon

receiving a decision from the Administrative Law Judge, she requested and received review of




                                                   2
that decision by the Appeals Council. In short, plaintiff has not shown that she’s exhausted the

required administrative remedies before she can bring this action in a district court. See Heckler

v. Day, 467 U.S. 104, 106 (1984).

         For plaintiff’s claim regarding Homeland Security, she does not name any individual

who harmed her. Her only claim is that “they,” who are not identified, claim that she is “on

Homeland Security.” It is not clear whether this is a reference to Social Security benefits or if

she means to say that she is on a watchlist of the Department of Homeland Security.

Accordingly, the complaint must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Fed.

R. Civ. P. 12(h)(3).

       In light of plaintiff’s pro se status, the Court grants her leave to submit an amended

complaint within 20 days. If she believes that her rights have been violated or has any other

basis for this Court’s subject matter jurisdiction, she must describe the specific incident or

incidents, including dates, and name the individuals whom she believes to have been personally

responsible for causing any harm under any federal statute. For her Social Security claim,

plaintiff should ensure that she has first followed the proper procedure at the administrative level

– including requesting a hearing from an Administrative Law Judge within the Department of

Social Security, and if denied relief by the Administrative Law Judge, filing an appeal with the

Appeals Council. Plaintiff is reminded that an amended complaint completely replaces the

original complaint.

                                          CONCLUSION

       For the reasons discussed above, the complaint is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) and Fed. R. Civ. P. 12(h)(3), with leave to file an amended complaint within 20

days of the date of this order. The amended complaint must be captioned, “Amended




                                                  3
Complaint,” and shall bear the same docket number as this order (19-cv-5305). If plaintiff does

not file an amended complaint within 20 days, the complaint shall be dismissed and judgment

shall enter. No summons shall issue at this time, and all further proceedings shall be stayed for

20 days. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                            Digitally signed by
                                            Brian    M. Cogan
                                             ________________________________
                                                             U.S.D.J.

Dated: Brooklyn, New York
       September 25, 2019




                                                 4
